Title: To Thomas Jefferson from Delamotte, 24 February 1792
From: Delamotte
To: Jefferson, Thomas


          Le Havre, 24 Feb. 1792. Nothing remarkable has happened since his of 19 Dec. 1791; Mr. Short’s letters by this conveyance will be more informative.—The consumption of tobacco, which is now worth 50 to 60₶, cannot fail to increase. Rice sells at 36₶ and is in short supply. These prices depend on the depreciation of the assignat, which is now worth 30 ⅛ for 3₶ at Amsterdam, 16 ⅛ for 3₶ at London, and 100 marks for 355₶ at Hamburg. A few cargoes of American flour arrived here today on account of the government. This commodity is needed in only a few provinces, which have not been furnished with it in contravention of the “Loix sur la Libre circulation dans tout le Royaume,” but not in this part of France, which has such ample supplies of it that wheat costs less here than in the U.S.—He encloses a list of American ships that came to Le Havre during the last half of 1791. No ships came to any other port where he has an agent. He has commissioned François Dechantereyne and Peter Watson to serve as agents in Cherbourg and Dunkirk respectively. Watson has encountered opposition from [Francis] Coffyn, who claims that he was commissioned agent in Dunkirk by Benjamin Franklin and contends that during the Revolutionary War he was sent to the Swedish and Danish courts by Thomas Barclay when some U.S. ships were confiscated. Watson has prudently refrained from seeking recognition from the admiralty at Dunkirk and will continue to do so until TJ resolves this matter. It would be advisable to appoint a U.S. consul or vice-consul at Dunkirk, not only because that port is far from here, but also because it is a good market for tobacco. The appointee’s department would extend from Gravelines and Calais up the Somme on which St. Vallery, where M. Masset serves as agent, is located.—He regrets that his reports on the cargoes U.S. ships bring from France are insufficiently detailed to assist in the detection of customs fraud but states that he is unable to ask for more specific information from merchants and sea captains without express orders from TJ.—The emigration attendant upon the French Revolution will help to people the U.S. He has given M. Degevaudan, a former infantry officer from an honest family, a letter of recommendation for TJ.—He encloses a bill of lading for the “Six paniers de vin de Champagne” Short procured for TJ.
          
        